Citation Nr: 1731195	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased initial disability rating for an acquired psychiatric disorder, evaluated as 30 percent disabling prior to January 17, 2014 and as 50 percent disabling thereafter. 

2.  Entitlement to service connection for a genitourinary disorder. 

3.  Entitlement to an increased rating for diabetes mellitus (diabetes) on an extraschedular basis.

4.  Entitlement to an increased disability rating for hypertension on an extraschedular basis.

5.  Entitlement to an increased disability rating for coronary artery disease (CAD) on an extraschedular basis.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 17, 2014.  

7.  Entitlement to an increased initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy. 

8.  Entitlement to an increased initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy. 

9.  Entitlement to a compensable disability rating for residuals of a right fifth metatarsal fracture. 

10.  Entitlement to a compensable disability rating for right thigh meralgia paresthetica.

11.  Entitlement to an effective date prior to June 4, 2004 for service connection for right lower extremity peripheral neuropathy.

12.  Entitlement to an effective date prior to March 22, 2005 for service connection for left lower extremity peripheral neuropathy.

13.  Entitlement to an effective date prior to March 9, 2011 for service connection of residuals of a right fifth metatarsal fracture.

14.  Entitlement to an effective date prior to February 2, 2012 for service connection of right thigh meralgia paresthesia.  


REPRESENTATION

Veteran represented by:  Attorney J. Michael Woods


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2011, May 2013, March 2014, and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.
 
This case was previously before the Board in June 2015 and remanded for additional development.  During the pendency of the appeal, the RO granted service connection for right and left lower extremity diabetic peripheral neuropathy and a right ankle disability (residuals of a fifth metatarsal fracture), issues originally associated with this appeal stream.  Therefore the issue of service connection for these disabilities is no longer in appellate status and will not be addressed here.   Also during the pendency of the appeal, the RO granted the Veteran's claim for an earlier effective date for his service-connected right lower extremity peripheral neuropathy; however, because the effective date may be earlier still, this issue remains for appellate consideration and is considered here.  

In March 2016, the Veteran's attorney filed a motion for reconsideration of the Board's June 2015 denial of the Veteran's increased ratings claims for hypertension, diabetes, and CAD.  This motion was denied in July 2016.  Therefore entitlement to increased ratings on a schedular basis for these issues is no longer before the Board.  Entitlement to increased ratings on an extraschedular basis is addressed here.  

The issues of service connection for a headache disorder and for service connection for cataracts as secondary to service-connected diabetes have been raised by the record in a February 2014 statement that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).
 
The issues of entitlement to service connection for a genitourinary disorder, reopened in the Board's June 2015 decision, and entitlement to a compensable rating for residuals of a right fifth metatarsal fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability has been manifested, at worst, by occupational and social impairment with deficiencies in most areas.

2.  The severity and symptoms of the Veteran's hypertension are adequately contemplated within the applicable schedular rating criteria and his disability picture is not so unusual or exceptional as to render impractical the application of the regular schedular standards.

3.  The severity and symptoms of the Veteran's CAD are adequately contemplated within the applicable schedular rating criteria and his disability picture is not so unusual or exceptional as to render impractical the application of the regular schedular standards.

4.  The severity and symptoms of the Veteran's diabetes are adequately contemplated within the applicable schedular rating criteria and his disability picture is not so unusual or exceptional as to render impractical the application of the regular schedular standards.

5.  From June 29, 2013, the Veteran meets the schedular criteria for TDIU, and his service-connected disabilities prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.

6.  The Veteran's right thigh meralgia paresthetica most nearly approximates moderate paralysis.

7.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by decreased sensation with normal strength; more than moderate incomplete paralysis of the sciatic nerve is not shown.

 8.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by decreased sensation with normal strength; more than moderate incomplete paralysis of the sciatic nerve is not shown.

9.  The Veteran's right lower extremity peripheral neuropathy first became apparent on June 4, 2003.  

10.  The Veteran's left lower extremity peripheral neuropathy first became apparent on March 22, 2005.  

11.  The Veteran's claim for service connection for residuals of a right fifth metatarsal fracture was filed March 9, 2011.  Denial of a previous claim had become final in January 2011. 

12.  The Veteran's claim for service connection for right thigh meralgia paresthetica was filed on February 2, 2012.  Denial of a previous claim had become final in January 2011. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9433 (2016).

2.  The criteria for an initial rating in excess of 10 percent for hypertension on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.124a, DC 7101 (2016).

3.  The criteria for an initial rating in excess of 10 percent for CAD prior to July 2, 2013 and in excess of 30 percent from July 2, 2013 on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.124a, DC 7017 (2016).

4.  The criteria for an initial rating in excess of 20 percent for diabetes on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.124a, DC 7913 (2016).

5.  From June 29, 2013, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).

6.  The criteria for a compensable rating, for right thigh meralgia paresthetica have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, DC 8529.

7.  An increased rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a , DC 8520 (2016).

 8.  A increased rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a , Code 8520 (2016).

9.  An earlier effective date of June 4, 2003, for right lower extremity diabetic neuropathy is warranted.  38 U.S.C.A. §§ 501, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2016).

10.  The RO assigned the earliest possible effective date for the award of service connection for left lower extremity diabetic neuropathy.  38 U.S.C.A. §§ 501, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2016).

11.  The RO assigned the earliest possible effective date for the award of service connection for residuals of a right fifth metatarsal fracture.  38 U.S.C.A. §§ 501, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2016).

12.  The RO assigned the earliest possible effective date for the award of service connection for right thigh meralgia paresthetica.  38 U.S.C.A. §§ 501, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by letters in April 2009, November 2009, and January 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records, and lay evidence were obtained, including on remand, and reviewed in connection with his claim.  The Veteran was afforded VA examinations in April 2011, December 2012, January 2014, May 2016, and June 2016.  The reports of those examinations reflect consideration of the entire record and relevant medical history, and describe the Veteran's disabilities in sufficient detail to allow for application of the relevant rating criteria.  All of the relevant development requested by the Board's June 2015 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any additional evidence to be collected.  




Legal Criteria- General Principles

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 There is a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture (such as, for example, marked interference with employment or frequent periods of hospitalization); and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Furthermore, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762F.3d 1362 (Fed. Cir. 2014).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

I.  Increased rating for an acquired psychiatric disability

Legal Criteria 

The Veteran's acquired psychiatric disorder is rated under DC 9433, persistent depressive disorder (formerly termed dysthymia) as 30 percent disabling until January 17, 2014 and as 50 percent disabling thereafter.   

 A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This may be due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9433.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity.  This may be due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). 

The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Because the Veteran's increased rating claim was originally certified to the Board in April 2014, the DSM-IV is applicable to this case.  

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61-70 indicates the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning, but is generally functioning pretty well and some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Factual Background

The Veteran is requesting an increased rating for his service-connected acquired psychiatric disability, currently rated at 30 percent disabling prior to January 17, 2014, and 50 percent disabling thereafter.  

The December 2012 VA examiner reported the Veteran's diagnosis as dysthymic disorder with symptoms of depressed mood, anxiety, and chronic sleep impairment.  During the examination, the Veteran reported having a low mood about 70 percent of the time.  He also reported irritability, low energy, and reduced motivation.  He denied suicidal ideation or impaired appetite.  His wife described him as a good father but as withdrawn from his children.  The Veteran stated he had no close friends and spends most of his free time at home.  He reported missing work occasionally due symptoms of depression.  He was able to interact with co-workers on a superficial basis.  The examiner indicated that the Veteran's level of social and occupational impairment was characterized by occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally performing satisfactorily with normal routine, behavior, self-care, and conversation.  His GAF score was 60.  

In a December 2013 post-service treatment record, the Veteran reported fatigue, poor appetite, decreased concentration, sleep disturbance, and disinterest in formerly enjoyable activities.  He stated that he occasionally thought of harming others but denied intent or a plan to carry this out.  He stated he had little motivation to get out of bed.  He reported his depression had worsened since his recent retirement.  He denied suicidal ideation.  On examination he was fully oriented, denied hallucinations, and displayed normal memory, judgment, and speech.  His mood was euthymic.  His affect was normal.  His thought process was goal directed, and his insight was intact without noted delusions.   

The January 2014 VA examiner reported the Veteran's diagnosis as persistent dysthymia with symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner indicated that the Veteran's level of social and occupational impairment was characterized by occupational and social impairment with reduced reliability and productivity.  The Veteran stated he had a hard time leaving the house, and that he did not want to go anywhere.  He reported staying up all night watching his security cameras.  He tries to go to bed at 2:00 a.m. but ends up only sleeping two hours a night.  He described poor concentration and becoming easily irritated.  He characterized his marriage as, "up and down like any marriage," but acknowledged he was impatient.  He reported losing interest in his former hobbies including fishing and hunting.  He reported intermittent contact with his siblings.  

On examination, he was fully oriented and presented as cooperative and forthright.  There was no evidence of hallucinations or delusions.  He denied suicidal or homicidal ideation.  The examiner noted that the Veteran had not received mental health treatment since his prior examination.  The examiner concluded that the Veteran's mental health had declined slightly since his prior examination as evidenced by his decision to quit working in part due to mood and motivation struggles.  

A September 2014 treatment record characterized the Veteran's anxiety as poorly controlled.  He reported occasional panic attacks with situational stressors.  His medication was changed.   

In an October 2014 post-service treatment record, the Veteran reported taking daily anti-anxiety medication.  His mood was euthymic and his affect was normal.  

In a December 2014 VA treatment record, the Veteran reported feeling grumpy all of the time.  He described always feeling down, sitting in his bedroom and watching television.  He reported fleeting suicidal ideation but stated that he would never commit suicide and has never felt close to harming himself.  The diagnosis was dysthymic disorder, and the treating psychiatrist prioritized the Veteran's irritability and depression as top problems.  

In a June 2015 treatment record, the Veteran denied homicidal or suicidal ideation or hallucinations.   

In an August 2015 VA treatment record, the Veteran reported sleeping only three or four hours a night due to worry, fear of a break-in, and hypervigilance.  He described anxiety and isolative behavior.  He stated he had problems relating to his wife.  On examination, he was polite and well-groomed with limited facial expression.  His speech was normal, mood fair to anxious, affect was slightly flat, his memory was intact, he was fully oriented, and his judgment was fair.  He denied suicidal and homicidal ideation.  

In a November 2015 VA treatment record, the Veteran reported continued impaired sleep, and that he still mostly stayed home.  He was taking daily psychiatric medication.  On examination, he made good eye contact, had limited facial expressions, and appeared relaxed and comfortable.  His speech was normal, his mood was fair to good to mildly down, his affect was slightly flat, his thought process was logical and goal directed, his judgment was fair to good, and he was fully oriented.  He denied suicidal or homicidal ideation.  There were no observed memory deficits.  The diagnoses were persistent depressive disorder, insomnia, and rule out schizoid personality disorder.  

During February 2016 VA treatment, the Veteran reported he was less depressed but still had no energy.  He reported spending time with a friend and shopping with his wife.  He reported improved anger management.  He reported staying up until 5:00 a.m. due to a concern for a break-in.  He felt down and discouraged less than once a week.  He described excessive worry.  He characterized his relationship with his wife as good but noted that she slept on a recliner most of the time.  He was taking daily psychiatric medication.  On examination, he appeared relaxed and made good eye contact.  His speech was normal, mood nervous, affect was "medium," and his thought process was linear.  He did not report suicidal or homicidal ideation.  His memory was intact, he was fully oriented, and his judgment was fair.   

The June 2016 VA examiner reported the Veteran's diagnosis as persistent depressive disorder (the DSM-5 term for dysthymic disorder) with symptoms of depressed mood, anxiety, and chronic sleep impairment.  The examiner indicated that the Veteran's level of social and occupational impairment was characterized by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally performing satisfactorily with normal routine, behavior, self-care, and conversation.  During the examination, the Veteran reported generally good relationships with his children with occasional conflicts with his daughters.  He reported having two close friends with whom he likes to go out to eat a couple of times of month or visit at their house.  He reported shopping with his wife weekly and watching the news with her.  He also described watching his home security cameras by himself until four or five in the morning.  

On examination, the Veteran was fully oriented, pleasant, and cooperative, with normal speech, hygiene, and grooming.  His thought process was clear and goal oriented.  

In a November 2016 written statement, the Veteran's daughter, C. R., described her father as withdrawn, distant, and irritable.  She explained that when family comes over he stays alone in his room until the guests leave.  She stated that he does not attend family events including her son's birthday party.  She also noted that her father is always tired and has no energy or desire to do anything, and has generally lost interest in basically everything.  She described his daily activities as limited to sitting in the same spot, watching television, and sleeping.  She also noted his slowed movements, impaired concentration, difficulty making decisions, and low threshold for frustration and irritability when faced with minor setbacks.   

In a December 2016 written statement, the Veteran's wife stated that the Veteran spends most of his time in bed and has told her that he feels "as good as dead."  She stated that he has lost 60 pounds due to poor appetite.  She noted that he prefers to be alone and leaves the house only for medical appointments at her insistence.  She described him as moody and quiet and expressed concern that he is unable to maintain a relationship even with his son who is a military doctor.  She also noted that he exhibits obsessional rituals including spending the whole day watching security cameras he installed, showering multiple times a day, and constantly chewing gum.  

In a December 2016 written statement, the Veteran's daughter N. R., described her father's inability to establish and maintain effective relationships.  For example, she noted that because he does not want to get together for the holidays, does not attend family birthday parties, and rarely leaves his house.  She also noted that her father spends days and nights watching his security cameras, must sit with his back to a wall, and will not travel by plane.  She also noted that her father tended to repeat himself unintentionally, particularly when anxious or stressed.  She stated that these symptoms have worsened despite treatment.   

Analysis

As a matter of law, the Veteran is fully competent to report his symptoms and impairment, as these findings are often evaluated based on subjective report, and are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  His family members are also competent to report observable symptoms.  See id.  In addition, given the consistency of the Veteran and his family members' statements, both internally and over the years, the Board finds no reason to question the credibility of the Veteran or his family members' statements of record.

After a careful review of the evidence, the Board finds that an increased disability rating of 70 percent is warranted for the entire period on appeal.  Most notably, lay and professional observations of the Veteran have repeatedly documented his hypervigilant and obsessive behavior including staying up all night watching security cameras.  Medical and lay evidence describe how this behavior has affected the Veteran's routine activities, including his entire sleep schedule and his relationship with his spouse.  

Medical and lay evidence also describe nearly constant depression and isolative behavior that has not substantially improved despite counseling and medication.   In addition, he and his family members have detailed his difficulty maintaining effective relationships with his children and grandchildren, despite efforts to include him and opportunities to connect, such as with his military physician son.  

Finally, a review of the evidence including the most recent VA examination shows that the Veteran's psychiatric symptoms including irritability, paranoia, and difficulty establishing relationships were a primary reason he left his job. 

In summary, the Board finds that the Veteran's social and occupational impairment affects his ability to function appropriately and effectively, and thus, meets the criteria for a 70 percent disability rating.  In doing so, the Board gives substantial probative weight to the competent and credible lay testimony offered by the Veteran and his relatives because their statements are based in longstanding and personal knowledge of the clear impact of the Veteran's observable psychiatric symptoms on his mood, behavior, and interpersonal relationships.  Furthermore, there is no disagreement between the medical and lay evidence in many aspects of the Veteran's condition, including his persistent depression and anxiety, hypervigilance, irritability, strained relations with family members, disinterest in leaving his house, and the major role of his mental health symptoms in preventing him from maintaining his employment.  

Regarding entitlement to rating in excess of 70 percent (a 100 percent rating), there is not any lay or medical evidence suggesting total social and occupational impairment.  Notably, the Veteran himself has not reported that he is totally impaired.  The Veteran's GAF scores of record, 60 and 63, also do not support a 100 percent rating.  Based on the entirety of this record, the clinicians' assessments of the Veteran, taken together with his and his wife and daughters' statements, most closely approximates the 70 percent disability rating, because there is evidence of serious, but not total impairment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  Thus, while he is significantly and seriously impaired by his psychiatric symptoms, the preponderance of the evidence is against finding that his impairment arises to the kind of gross impairment contemplated by a 100 percent rating.  Consequently, the criteria for a 70 percent rating, but no higher, are met. 

Extraschedular Consideration

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  In this case, however, referral for extraschedular consideration is not necessary because the schedular criteria for the Veteran's acquired psychiatric disability contemplate the findings and associated functional impairment such as irritability, inability to establish and maintain effective relationships, and obsessive behaviors and there is no impairment (either reported by the Veteran or indicated by the evidence of record) that is not encompassed by the schedular criteria; therefore, the schedular criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008) (setting forth criteria for when referral for extraschedular consideration is required).

II.  Increased rating on an extraschedular basis for hypertension, CAD, and diabetes

In a February 2014 written statement, the Veteran reported that left his job as a maintenance technician due to his service-connected hypertension, CAD, and diabetes.  In June 2015, the Board remanded these issues and instructed the RO to refer the case to the Director, Compensation Service, for a determination on the Veteran's entitlement to extraschedular compensation.  In June 2015, the Board also denied the Veteran's claims for increased schedular ratings for these disabilities; therefore, the factual summary and analysis here will focus on the issue of entitlement to extraschedular compensation.  

A.  Hypertension 

Factual Background

The December 2012 VA examiner recorded the Veteran's blood pressure as 140/90.  There were no pertinent symptoms related to hypertension noted during the examination.  The examiner opined that the Veteran's hypertension did not impact his ability to work. 

During his January 2014 VA examination, the Veteran reported that his blood pressure is never or hardly ever normal.  He reported that he sometimes has headaches every day or every other day.  He noted that his symptoms improved if he avoided salt intake.  He stated that his depression caused him to call in sick to work, but he clarified that his high blood pressure symptoms did not affect his activities of daily living or his activity level.  His blood pressure was recorded at 168/100.  The examiner opined that the Veteran's high blood pressure did not impact his ability to work.  The examiner also stated that the Veteran did not have any other pertinent complications, signs, or symptoms related to his hypertension. 

In a February 2014 written statement, the Veteran stated that headaches and dizziness he related to his service-connected high blood pressure caused him to avoid driving vehicles and operating equipment, components of his job.

The May 2016 VA examiner recorded the Veteran's blood pressure as 142/88 and 148/88.  She opined that his hypertension would not impact any occupational activities.  She noted that he had not taken his blood pressure medicine that morning and that a review of clinic records indicated that his blood pressure was generally better controlled than during the present examination.  She stated that the Veteran did not have any other pertinent complications, signs, or symptoms related to his hypertension. 

In declining to award extraschedular compensation, the Director noted that the December 2012 and January 2014 VA examiners opined that the Veteran's hypertension did not affect his ability to work.  The Director noted that the Veteran's blood pressure was 142/88 during his May 2016 VA examination.  The decision also noted that the symptoms shown in the claims file, blood pressure readings with need for medication, are explicitly listed in the regular rating criteria.  The Director concluded that the claims file contains no evidence demonstrating an exceptional disability pattern for service-connected hypertension 

Analysis

Based on a careful review of the evidence of record, the Board finds that neither the first nor second Thun element is satisfied here.  The symptoms reported by Veteran including elevated blood pressure readings that contemplated explicitly in the rating criteria.  He also reported headaches in his January 2014 VA examination and his February 2014 written statement; however, these headaches have not been specifically related to his hypertension by the VA examiners.  He did not describe headaches during his May 2016 VA hypertension examination 38 C.F.R. § 3.321(b).  Because his headaches could be related to a service-connected disability, the Board has referred this issue to the AOJ for appropriate action.   

Therefore, the available schedular evaluation is adequate to rate the hypertension disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization is moot.  See Thun at 118-19.  However, because this issue was addressed by the Board's June 2015 decision and the basis for the referral to the Director of Compensation, the Board has reviewed the relevant evidence and also finds that there was no marked interference with employment such that the Veteran was limited to marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).  Rather, the Veteran merely indicated his headaches interfered with his ability to drive and operate heavy machinery.  He denied seeking additional employment after he left his mechanical technician position.  There is no evidence of hospitalization due to hypertension and there is no evidence of any other potential "related factors" such that an extraschedular rating would be warranted.  As noted above, the Board has referred the issue of entitlement to service connection for a separate headache disability to the AOJ.

Therefore, the Board finds that extraschedular compensation is not warranted.

B.  CAD 

Factual Background

The December 2012 VA examiner noted the Veteran had had coronary bypass surgery in January 2003.  The Veteran did not have a diagnosis of congestive heart failure.  His METs were listed as > 7 to 10, consistent was symptoms with climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The examiner opined that the Veteran's ischemic heart disease would not impact his ability to work.  

The January 2014 VA examiner reported the Veteran's most recent METs as 10.1, citing a July 2013 diagnostic test.  The examiner opined that the Veteran should be able to perform sedentary and non-sedentary employment tasks including driving and operating machinery.  He noted the Veteran was only taking aspirin for his heart disease, and that he had a normal exercise tolerance and left ventricular ejection fraction.  He noted the Veteran becomes winded due to deconditioning, but that there was no objective evidence that his heart disease causes or aggravates his ability to function at higher levels.     

In a February 2014 written statement, the Veteran did not specifically assert that his service-connected disability CAD affected his ability to work, although he did report increasing difficulty standing for prolonged periods. 

In his May 2016 VA examination, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The examiner noted the Veteran's history of a coronary artery bypass graft.  She stated that he had had no cardiac events since his bypass surgery.  On examination, there was no lower extremity swelling.  She noted his left ventricular ejection fraction was 61 percent in November 2015.  She opined that his service-connected CAD did not affect his ability to work or impact activities of employment.  

In declining to award extraschedular compensation, the Director noted that the December 2012 VA examination report indicated a diagnosis of ischemic heart disease and associated symptoms of dyspnea and fatigue.  The Director noted the report's assessment of a METS level between 7 and 10 and the examiner's conclusion that the Veteran's ability to work was not affected by his CAD.  The Director also reviewed treatment records from June 2013 showing a METS of 10.1 and discussing a May 2012 echocardiogram showing a left ventricle ejection fraction of 61 percent and mild left ventricular hypertrophy.  The Director noted the January 2014 VA examination report's notation of a diagnosis of ischemic heart disease treated by aspirin that did not affect the Veteran's ability to work.  The Director also reviewed the May 2016 VA examination report noting that CAD was treated with metoprolol and ASA and did not affect the Veteran's ability to work.  

The Director noted that the symptoms shown in the claims file, METS level and ejection fraction, are explicitly listed in the regular rating criteria under which the disability is presently evaluated.  The Director concluded that the claims file contains no evidence demonstrating an exceptional disability pattern for service-connected CAD. 

Analysis 

Based on the evidence of record the Board finds that neither the first nor second Thun element is satisfied here.  To the extent that the Veteran has reported symptoms associated with his heart disease, i.e., fatigue and exercise intolerance, these are contained in the rating criteria that address METS, fatigue, and dizziness and do not present an exceptional clinical picture.  Similar to the discussion above, there is also no evidence to suggest that the Veteran's service-connected CAD limited him to marginal employment, and there is no evidence of hospitalization due to CAD, and there is no evidence of any other potential "related factors" such that an extraschedular rating would be warranted.  

Accordingly, because impairment caused by the Veteran's CAD is contemplated by the schedular rating criteria, the Board finds that no extraschedular compensation is warranted.

C.  Diabetes

Factual Background 

In an April 2011 VA examination, the Veteran reported missing work about two days a month due to fatigue.  He had had a recent eye examination which was negative for diabetic retinopathy.   

In his December 2012 VA examination, the Veteran stated that his diabetes did not interfere with his activities of daily living or his occupational pursuits.  The examiner opined that the Veteran's diabetes did not impact his ability to work.  

In his January 2014 VA examination, the VA examiner noted that there was no objective evidence of diabetic retinopathy or nephropathy.  The Veteran's diabetes was treated with oral medication.  The examiner reported there was no unintentional weight loss or loss of strength attributable to diabetes.  His most recent hemoglobin a1c (A1C) was 9.6 from January 2014.  The examiner indicated that the Veteran reported visual disturbances, but that it was not known whether these were due to retinopathy.  The examiner noted the Veteran reported calling in sick to work, "for various reasons," but that he reported that his diabetes did not prevent him from "doing things."  

In a February 2014 written statement, the Veteran reported that that he no longer had the strength to perform most of the daily tasks at his prior employer.  He related this development to his diabetes breaking down his muscles.  He also reported vision problems associated with headlights from oncoming vehicles.   

In a January 2015 eye examination, the Veteran reported symptoms of blurry vision bilaterally, worse with bright lights.  He was diagnosed with bilateral cataracts, possibly attributed by the physician to his diabetes.  His examination was negative for diabetic retinopathy.  

The May 2016 VA examiner reported that the Veteran was taking oral medication for his diabetes.  The examiner stated that the Veteran does not require regulation of his activities as part of medical management of his diabetes.  She noted the Veteran had no episodes of hypoglycemia or ketoacidosis requiring hospitalization during the past year.  She stated that the Veteran had not had progressive unintentional weight loss or loss of strength due to diabetes.  She noted that his most recent A1C was 7.1 and most recent fasting plasma glucose was 144, both in July 2015.  She opined that the Veteran's diabetes did not impact his ability to work.  

In his May 2016 VA diabetes-related peripheral nerve examination, the Veteran reported burning in the balls of his feet about three times a week for several hours, which he associated with prolonged standing.  The examiner characterized his peripheral neuropathy as mild and stated that it did not impact his ability to work.  The examiner noted that the Veteran's only diabetes complication was diabetic peripheral neuropathy.  On examination his lower extremity muscle strength was normal, and there was no muscle atrophy.  

The case was thereafter referred to the office of the Director, Compensation Service, for a determination on the Veteran's entitlement to extraschedular compensation.  In declining to award extraschedular compensation, the Director noted that the December 2012 VA examination report indicated that the Veteran's diabetes was managed by diet and oral medications.  The report detailed the Veteran's glucose and A1C levels.  The Director noted the examiner's conclusion that no active diabetes symptoms were present and that the disease did not impact the Veteran's ability to work.  Similarly, the Director reviewed the January 2014 VA examiner's report that the Veteran's diabetes was controlled with oral medications and listed the Veteran's A1C.  Finally, the Director reviewed the May 2016 examination that again reported that the Veteran's diabetes was controlled with oral medications and did not impact his activities.  The Director noted the examiner's finding that the Veteran's diabetes was complicated by diabetic peripheral neuropathy.  The examination reported referred to blood work from July 2015 that included values for A1C and glucose.  

The Director noted that the symptoms shown in the claims file, specifically the Veteran's need for oral medication and restricted diet are explicitly listed in the regular rating criteria contained with the applicable DC under which his diabetes is presently evaluated.  The Director concluded that the claims file contains no evidence demonstrating an exceptional disability pattern for service-connected diabetes. 

Analysis 

Here, the Board finds that the symptoms associated with the Veteran's diabetes, abnormal glucose and A1C readings and need for oral medication, do not meet the threshold consideration of Thun.  The Board notes that the Veteran is now service-connected for diabetes-associated peripheral neuropathy, for which, as well the Veteran's symptoms of paresthesia and burning in his feet are typical and contemplated by the applicable rating criteria, rather than exceptional.  As noted in the introduction, the Board has referred the issue of service connection for cataracts as possibly related to the Veteran's service-connected diabetes for adjudication by the AOJ.  In addition, the Board finds that the evidence does not show that the Veteran was limited to marginal employment due to this diabetes.  Indeed, the medical evidence has uniformly and consistently indicated that his diabetes does not impact his ability to work.  Specifically addressing the Veteran's assertion that his diabetes caused muscle breakdown, the May 2016 VA examiner reported normal lower extremity muscle strength without atrophy.   

Accordingly, because impairment caused by the Veteran's diabetes, specifically requiring oral hypoglycemic agents, is contemplated by the schedular rating criteria, the Board finds that no extraschedular compensation is warranted.

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran has not specifically asserted entitlement to extraschedular award under this theory of entitlement and the Board finds that the evidence does not support an entitlement to compensation under this analysis.  Rather, the Veteran reported typical symptoms of his disabilities including depressed mood, irritability, sleep impairment, high blood pressure, impaired exercise tolerance, and need for oral hypoglycemic agents. The Veteran presented these as distinct symptoms relating to his separate disabilities, and the VA examiners have also characterized his symptoms as typical for each service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



III.  Entitlement to TDIU prior to January 17, 2014

In an October 2016 rating decision, the RO granted TDIU effective January 17, 2014.  The Veteran is claiming entitlement to TDIU prior to that date.   

Legal Criteria

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the Veteran to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A veteran is eligible for a schedular rating of TDIU if either one service-connected disability is rated at least 60 percent or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  In cases where the schedular criteria are not met, an extraschedular rating may be considered.  38 C.F.R. § 4.16(b)

Because the Veteran is now service connected with one disability rated at least 60 percent, the Veteran's TDIU claim may be adjudicated on a schedular basis.  See 38 C.F.R. §§ 4.16(a), 4.25.

In his January 2014 VA mental health examination, he reported quitting his job in June 2013 after 19 years.  He stated his performance was good but he did call in sick a lot.  He stated he "couldn't stand the people anymore," and that he was always angry.  He also stated he had trouble seeing while driving at night, which he related to his diabetes.  

In a February 2014 written statement, he explained that had anger management problems at work including problems interacting with co-workers.  He stated he disliked his co-workers so much that he carried two knives to work.  Eventually, he quit because of these symptoms and symptoms he related to his service-connected disability hypertension and diabetes.  

In his July 2015 TDIU application, he reported he was a high school graduate and had worked in maintenance for his state government.  He reported that he last worked on June 28, 2013 and that he had stopped working to due to his service-connected disabilities including depression, diabetes, and hypertension.  His employer submitted paperwork verifying his last day of employment and stating that he left for "personal reasons."  

After consideration of the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit of the doubt, the Board finds that the evidence supports a schedular grant of TDIU as of the first day of his unemployment, June 29, 2013.  The Veteran provided credible evidence otherwise supported by the record that his service-connected psychiatric disability, in particular, had affected his ability to work.  

Because the evidence of record indicates that the Veteran would be unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities, his claim for TDIU is granted on a schedular basis as of June 29, 2013.  Prior to that date, the evidence shows that the Veteran was working full time in a substantially gainful, non-protected position earning an annual salary of $53.000, and thus, TDIU is not warranted prior to June 29, 2013.  

IV.  Entitlement to a compensable rating for right thigh meralgia paresthetica 

Legal Criteria

The Veteran is seeking entitlement to a compensable rating for his service-connected right thigh disability currently rated under 38 C.F.R. § 4.124a , DC 8529, impairment of the external cutaneous nerve of the thigh.  Under DC 8529, a noncompensable rating is warranted for mild or moderate paralysis of the nerve.  38 C.F.R. § 4.124a , DC8529.  An increased rating of 10 percent, the highest rating available, and is warranted when there is severe to complete paralysis of the nerve.  Id.  

Factual Background

In his May 2016 VA examination, the Veteran reported right lateral thigh numbness and pain that worsens if he does not take daily medication.  The examiner reviewed his clinical history and noted his diagnosis as meralgia paresthetica.  On examination, his muscle strength was normal, and no muscle atrophy was observed.  His reflexes were normal.  His right thigh sensation was decreased.  There were no trophic changes.  His gait was normal.  The examiner recorded his diagnosis as right meralgia paresthetica.  Overall, the examiner characterized the Veteran's impairment attributed to this disability as mild pain and numbness.  

 Analysis 

Based on the above referenced evidence, and even giving the Veteran the benefit of the doubt, and evaluating his condition as moderate paralysis, a compensable rating is still not warranted.  Only severe to complete paralysis of the external cutaneous nerve warrants a compensable rating.  There is no evidence of loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating.  Consequently the Veteran is not entitled to a compensable rating for impairment of the external cutaneous nerve under DC 8529.  The Board has also considered related diagnostic codes, but in this case the Veteran's disability is specifically contemplated by the DC under which it is currently rated, and therefore is the most appropriate under which to assess the severity of his impairment.  Therefore, the Board finds that the evidence does not support the award of a compensable rating for the Veteran's right thigh meralgia paresthetica.   

V.  Entitlement to an increased rating in excess of 10 percent for right and left lower extremity diabetic neuropathy. 

Legal Criteria

Under DC 8521, for incomplete paralysis of the external popliteal nerve, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided. If the condition is considered "severe," a 30 percent disability rating is provided. 

Factual Background

In a January 2015 post-service treatment record, the Veteran's physician noted that his diabetic peripheral neuropathy was well controlled with mediation.   

In June 2015, the Board remanded the issue of entitlement to a separate rating for right and left lower extremity peripheral neuropathy as a complication of the Veteran's service-connected diabetes.   

In his May 2016 VA examination, the Veteran reported burning in the balls of his feet about three times a week for several hours, which he associated with prolonged standing.  The examiner characterized his peripheral neuropathy as mild and stated that it did not impact his ability to work.  His symptoms included mild, intermittent dull pain bilaterally.  On examination, his lower extremity strength and reflexes were normal bilaterally.  As noted above, he had decreased sensation over his right thigh, but this was attributed by the examiner to his service-connected right thigh meralgia paresthetica.  His left lower extremity sensation was normal.  The examiner confirmed the Veteran's diagnosis of bilateral peripheral neuropathy and associated this with bilateral mild incomplete paralysis of the sciatic nerve.  The examiner indicated that his peripheral neuropathy could affect the Veteran's ability to stand for prolonged periods or walk for long distances.   

In an August 2016 rating decision, the RO granted service connection for right and left lower extremity neuropathy and assigned a 10 percent rating for each.  



Analysis 

At the outset, the Board notes that the Veteran's bilateral diabetic peripheral neuropathy is rated under DC 8521, paralysis of the popliteal nerve, and the VA examiner referenced paralysis of the sciatic nerve, which is rated by DC 8520, in her examination report.  The Board has reviewed the case under both diagnostic codes to ensure the Veteran receives the broadest and most sympathetic review.

Giving the Veteran the benefit of the doubt, the Board finds that a rating of 20 percent but no higher for moderate incomplete paralysis of the sciatic nerve is warranted.  The Board notes that an introductory note to the schedule of ratings for peripheral neuropathy indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  (emphasis added).  38 C.F.R. § 4.124a.   Furthermore, the VA examiner did note some functional impairment associated with these disabilities to include an impact on his ability to stand for prolonged periods or walk for long distances.   

In this case, the evidence of record throughout the appeal period does not show that his disability picture meets DC 8520's criteria for moderately severe paralysis (40 percent rating), severe paralysis (60 percent rating), or complete paralysis (80 percent rating) of the sciatic nerve (or any other nerve).  The evidence also does not show that the Veteran's symptoms meets Code 8521's criteria for moderate severe incomplete paralysis (30 percent rating) or compete common peroneal nerve paralysis (40 percent rating).   

For example, the May 2016 VA nerves described the Veteran's symptoms as mild and intermittent.  The Veteran has not reported constant pain or weakness associated with these disabilities.  The record shows he was able to work for years in a relatively physically demanding position with this disability.  Therefore, the Board concludes that increased ratings of 20 percent, but no higher, for right and left lower extremity diabetic peripheral neuropathy are warranted.  The Board has reviewed other DCs relating to lower extremity peripheral nerve damage, but none would afford the Veteran a higher rating for his reported symptoms.   

VI.  Entitlement to an effective date prior to June 4, 2004 for service connection for right lower extremity neuropathy

Legal Criteria 

The effective date of awards of claims granted on a secondary basis is typically no earlier than the date of the claim for compensation on a secondary basis.  See Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom.  Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).

Where a condition secondary to diabetes is granted as part of an increased rating for the primary service-connected condition, then the effective date is governed by the increased rating effective date criteria.  38 C.F.R. § 3.400(o); see Ellington, 541 F.3d 1364; Ross, 21 Vet. App. at, 532-33.  For claims for increased ratings, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).

Factual Background

In a treatment record dated June 4, 2004, the Veteran reported right foot pain and numbness for approximately one year.  The treating podiatrist assessed this as mild right foot diabetic neuropathy.   

Analysis 

In this case, giving the Veteran the benefit of the doubt, the evidence supports an earlier effective date of June 4, 2003 because the June 4, 2004 medical record diagnosing this condition notes the onset of symptoms approximately one year prior.  There is no evidence supporting an onset or diagnosis of this disability prior to June 4, 2003.  For this reason, the Board finds that an effective date of June 4, 2003, but no earlier, is warranted for the Veteran's service-connected right lower extremity diabetic neuropathy.  

VII.  Entitlement to an effective date prior to March 22, 2005 for service connection for left lower extremity neuropathy

Factual Background 

A March 22, 2005 treatment record noted a diagnosis of foot neuropathy.  As noted in the February 2017 statement of the case (SOC), the RO resolved reasonable doubt in the Veteran's favor and interpreted this notation as referring to bilateral foot neuropathy and awarded service connection for the Veteran's left lower extremity peripheral neuropathy as of the date of that note.  

Analysis 

In this case, there is no evidence that the Veteran was diagnosed with left lower extremity peripheral neuropathy earlier than March 22, 2005.  The Board carefully reviewed the Veteran's earlier treatment notes relating to foot pain, but they clearly refer to right foot neuropathy only and describe other diagnoses and symptoms for left foot complaints such as Achilles tendonitis.  For this reason, the Board finds that an effective date earlier than March 22, 2005 for the Veteran's service-connected left lower extremity peripheral neuropathy is not warranted.  

VIII.  Entitlement to an effective date prior to March 9, 2011 for service connection for residuals of a right fifth metatarsal fracture/right ankle sprain.  

Legal criteria

The effective date is the date of receipt of a claim to reopen or the date entitlement arose, whichever is later, except as provided in 38 C.F.R. § 20.1304(b)(1) (submission of additional evidence after certification to the Board).  38 C.F.R. § 3.156.  If there is a prior final RO or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).

Analysis 

The Veteran's claim for entitlement to service connection for this disability was denied by the RO in January 2010 and became final in January 2011 because there was no timely notice of disagreement (NOD).  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  The Veteran's next claim was filed on March 9, 2011.  Because the effective date is the date of receipt of a claim to reopen or the date entitlement arose, whichever is later, an earlier effective date than March 9, 2011 (the date the current claim was filed) for service connection for residuals of a right fifth metatarsal fracture is not warranted.  

IX.  Entitlement to an effective date prior to February 2, 2012 for service connection for right thigh meralgia paresthetica.

The Veteran's claim for entitlement to service connection for this issue was denied by the RO in January 2010 and became final in January 2011 because there was no timely NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  The Veteran's next claim was filed on February 2, 2012 (claimed as hip pain).  Because the effective date is the date of receipt of a claim to reopen or the date entitlement arose, whichever is later, an earlier effective date than February 2, 2012 (the date of claim) for service connection for right thigh meralgia paresthetica is not warranted.  

	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating of 70 percent, but no higher, for an acquired psychiatric disability is granted from March 9, 2011, subject to the laws and regulations governing the award of monetary benefits.

An initial increased disability rating for hypertension on an extraschedular basis is denied.

An initial increased disability rating for CAD on an extraschedular basis is denied.

An initial increased disability rating for diabetes on an extraschedular basis is denied.

From June 29, 2013 TDIU is granted, subject to the laws and regulations governing the award of monetary benefits; prior to June 29, 2013, TDIU is denied. 

Entitlement to a compensable rating for right thigh meralgia paresthetica is denied.  

Entitlement to an increased rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an earlier effective date of June 4, 2003, but no earlier, for service connection for right lower extremity neuropathy is granted. 

Entitlement to an effective date prior to March 22, 2005 for service connection for left lower extremity neuropathy is denied.  

Entitlement to an effective date prior to March 9, 2011 for service connection of residuals of a right fifth metatarsal fracture is denied. 

Entitlement to an effective date prior to February 2, 2012 for service connection for right thigh meralgia paresthetica is not warranted.  

  
REMAND

Entitlement to service connection for a genitourinary disorder 

In its June 2015 decision, the Board reopened the Veteran's claim for service connection for a genitourinary condition citing new and material evidence.  In a December 2016 written statement, the Veteran reported he had been uncomfortable during his December 2012 VA genitourinary examination because the examining physician was female and requested an additional examination.  A review of that examination report indicates that he had declined a physical examination, and also that the examiner did not address the Veteran's history of prostatitis.  Thus, a new examination is warranted to establish whether the Veteran has a current genitourinary disability related to his active service.

Entitlement to a compensable rating for residuals of a right fifth metatarsal fracture

On remand, the AOJ should arrange for the Veteran's right ankle to be re-examined in compliance with the Court's decision in Correia v. McDonald.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.  Essentially, this decision clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  

Here, the May 2016 VA right ankle examination does not meet the requirements of Correia because it did not report passive and active joint testing.  Accordingly, the Veteran must undergo an additional VA ankle examination that complies with the Correia requirements before this claim may be re-adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluations or treatment he has received for his claimed genitourinary condition and his service-connected right ankle disability.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  Then, schedule the Veteran for a VA examination to determine the nature and likely cause of his claimed genitourinary condition.  Pursuant to the Veteran's December 2016 written statement, the examination should be scheduled with a male examiner, if possible, or other accommodations should be made to ensure the Veteran's comfort during the examination.  The examiner must review the claims file including any new evidence obtained pursuant to the directives above.  Based on the clinical examination and the evidence of record, the examiner must provide an opinion on the following:

a) Does the Veteran have a current genitourinary disability?

b) If yes, is it at least as likely as not (a 50% or better probability) that the Veteran's genitourinary condition is related to his service?   

c.  If yes, is it at least as likely as not (a 50% percent or  better probability) that the Veteran's genitourinary condition was CAUSED OR AGGRAVATED by any of his service-connected disabilities.  Aggravation means the disability increased in severity beyond its natural progression

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  Then schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected right ankle disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairments of the Veteran's right ankle disability; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examination must address active and passive motion, and must provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Both ankles must be examined and tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's right ankle disability (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms he experiences during flare ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  After completion of the foregoing, the AOJ should review the record and re-adjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


